DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2005 026 149 to Brauer et al. (hereafter Brauer), Patent Application Publication No. 2006/0162289 to Shepard et al. (hereafter Shepard), and German Document No. 20 2007 018 095 to Nordenia Deutschland GmbH (hereafter Nordenia).
Regarding claim 1, Brauer discloses bag comprising a front panel (17’) and back panel (17) sealed at a base of the bag and two sides (15) extending from the base to define a containment region, the bag being open or openable at an opening region (23) opposite the base and where a multi-panel assembly is provided comprised of the front panel and back panel, each side being of a gusset formation, a first closure panel (strip-shaped carrier 12’) comprising a closure element (locking bar 13’) extending away from a surface of the first closure panel (Fig. 4).  To the same degree the claim sets forth the metes and bounds of “a closure element having a base” and “one face of the first closure panel”, the locking bar (13’) extending away from the surface of the strip-shaped carrier (12’) in Brauer meets the structure implied by the recitation “a closure element having a base at one face of the first closure panel”.  Brauer further discloses the closure element (13’) is for cooperating with a closure element (13) associated with the back panel to provide an openable and re-closable closure of the opening region.  The first closure panel (12’) has another face opposite the one face, wherein the opposite is bondable to the front panel (17’).  Brauer discloses a non-bonding zone (in the area of the filling opening 21) located on the one face of the closure panel between the one face of the first closure panel and the back panel (Fig. 4).  Brauer further discloses a non-bonding zone located on the front panel (17’) between the one face of the first closure panel (12’) and the back panel (17; Figs. 4 and 6).  Both locations of the non-bonding zone extend along the length of the openable and re-closable closure, and more distal of the base of the bag than the openable and re-closable closure (Fig. 3).  
Brauer discloses a first mode, wherein the first closure panel (12’) is associated with the back panel (Fig. 4), and the containment region is accessible through a first mode opening the perimeter of which is defined by the front panel and back panel and two sides (Fig. 4).
Brauer discloses a second mode, wherein following an application of heat and pressure to the back panel and the first closure panel and the remainder of the multi-panel assembly, the first closure panel (17’) is bonded to the remainder of the multi-panel assembly (Fig. 5) such that a second mode opening to the containment region is able to be created between the closure element (13) of the back panel (17) and the closure element (13’) of the first closure panel (Fig. 6), and the perimeter of the second mode opening is defined by the two closure elements (Fig. 6).  
However, Brauer does not disclose the back panel (17) and the one face of the first closure panel (12’) are prevented from bonding to each other directly under an application of heat and pressure.  Shepard teaches that it is known in the art to use an insulator (36) or an anti-thermal bonding coating treatment to prevent bonding between a first closure panel (weld flange 44) and a back panel (Fig. 3B; paragraphs [0051] and [0052]) in a non-bonding zone of an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard, in order to prevent unwanted thermal sealing of the first closure panel and back panel when sealing the front panel to the first closure panel. 
Brauer also does not disclose each panel comprises multiple plies, the multiple plies comprise at least a first ply and a second ply, wherein the second ply is less stretchable than the first ply.  Nordenia teaches that it is known in the art to use multiple plies for the panels of an analogous bag, wherein the multiple plies comprise at least a first ply of polyethylene and a second ply of polyester (machine translation paragraph [0008]), which meets the recitation “wherein the second ply is less stretchable than the first ply” and the structure implied by the functional recitation “the first ply is bondable to another panel of the multi-panel assembly under an application of heat and pressure”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple plies comprising at least a first ply and a second ply, wherein the second ply is less stretchable than the first ply for each panel in the Brauer bag, as in Nordenia, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Brauer discloses the remainder of the multi-panel assembly to which the first closure panel (12’) is bonded comprises folded portions of the sides (15) being of a gusseted formation directly adjacent the first closure panel and a remainder of the front panel not covered by the folded portion of each side being of a gusset formation (Figs. 5 and 6).
Regarding claim 3, Brauer discloses each of the two sides (15) are of a gusset formation.
Regarding claim 4, Brauer discloses the remainder of the multi-panel assembly to which the first closure panel (12’) is bonded comprises a) a portion of the gusseted formation of each side (15) at respective periphery of the first closure panel, and b) a remainder of the front panel (17’) not occluded by the gusset formations of the two sides (Figs. 5 and 6).
Regarding claim 5, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the closure elements of the openable and re-closable closure are prevented from bonding to each other under an application of heat and pressure.”
Regarding claim 6, Brauer discloses the perimeter of the second mode opening (Fig. 6) is smaller than the perimeter of the first mode opening (Fig. 4).
Regarding claim 7, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “the prevention of the back panel and the first closure panel from bonding to each other is provided by a separator at the non-bonding zone between the back panel and the first closure panel, the separator insulating the back panel and the first closure panel at the non-bonding zone from bonding with each other.”
Regarding claim 8, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the prevention of the back panel and the first closure panel from bonding to each other at the non-bonding zone is provided by a material relationship between the back panel and the first closure panel which does not bond under heat and pressure.”
Regarding claim 9, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the material relationship is provided by either or both of the back panel and the first closure panel at the non-bonding zone comprising a non-thermoplastic material.”
Regarding claim 10, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the non-thermoplastic material is provided as a surface addition to either or both of the back panel and the first closure panel at the non-bonding zone.”
Regarding claim 11, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the non- thermoplastic material is provided integral with either or both of the first closure panel and the second closure panel at the non-bonding zone.”
Regarding claim 12, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the structure implied by the recitation “wherein the non-thermoplastic material is provided as a replacement of an outer ply of either or both of the back panel and the first closure panel at the non-bonding zone.”
Regarding claim 13, Brauer discloses the back panel (17) comprises a second closure panel (12), the second closure panel comprising the closure element (13) associated with the back panel.  Providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “the prevention of the first closure panel and the back panel from bonding to each other comprises a prevention of the first closure panel and second closure panel from bonding to each other at a void zone.”
Regarding claim 14, Brauer discloses the second closure panel (12) is heat-seal bonded to the back panel (17; Figs. 4 and 6).
Regarding claim 15, Brauer discloses the second closure panel (12) is heat-seal bonded to the back panel (17; Figs. 4 and 6).  Providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “the second closure panel is heat-seal bonded to the back panel at either or both of a) the non-bonding zone, and b) a zone more distal the base of the bag than the non-bonding zone.”
Regarding claim 16, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the prevention of the first closure panel and the second closure panel from bonding to each other is provided by a separator at the non-bonding zone between the back panel and the first closure panel, the separator insulating the first closure panel and the second closure panel at the non-bonding zone from bonding with each other.”
Regarding claim 17, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the prevention of the first closure panel and the second closure panel from bonding to each other at the non-bonding zone is provided by a material relationship between the first closure panel and the second closure panel which does not bond under heat and pressure.”
Regarding claim 18, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the material relationship is provided by either or both of the first closure panel and the second closure panel at the non-bonding zone comprising a non-thermoplastic material.”
Regarding claim 19, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein the non- thermoplastic material is provided as a surface addition to either or both of the first closure panel and the second closure panel at the non-bonding zone.”
Regarding claim 20, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation wherein the non- thermoplastic material is provided integral with either or both of the first closure panel and the second closure panel at the non-bonding zone.”
Regarding claim 21, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the structure implied by the recitation “wherein the non-thermoplastic material is provided as a replacement of an outer ply of either or both of the first closure panel and the second closure panel at the non-bonding zone.”
Regarding claim 22, Brauer discloses each panel of the multi-panel assembly, being the back panel (17), the front panel (17’), the at least one side (15) being of a gusset formation, the first closure panel (12’), or the second closure panel (12), comprise two opposed major surfaces (Figs. 4 and 6).
Regarding claim 23, Brauer and Nordenia disclose the claimed invention, as discussed above, except for at least one side being of a gusset formation comprising the second ply located between the first ply and a third ply, wherein the third ply is not bondable to another panel of the multi-panel assembly under an application of heat and pressure, and the at least one side being of a gusset formation is configured so the third ply faces away from the containment region.   Nordenia teaches an inside layer of packaging consists of a weldable, thermoplastic material, e.g. polyethylene. A printable layer on an outside of the packaging can consist of polyester.  Further film layers can be provided between the layer on the inside of the packaging and the layer on the outside of the packaging as a barrier layer, reduce the permeability of water vapor or oxygen (paragraph [0008]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a third layer in the Brauer bag, as in Nordenia, in order to reduce permeability of water vapor or oxygen through the bag.  Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the second ply between the first ply and the third ply, such that the third ply is not bondable to another panel of the multi-panel assembly under an application of heat and pressure, and the at least one side being of a gusset formation is configured so the third ply faces away from the containment region in the modified Brauer bag, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 24, Brauer and Nordenia disclose the claimed invention, as discussed above, except for the second ply of at least one of the panels of the multi-panel assembly is comprised of two unconnected pieces with substantially abutting adjacent edges to define a line of weakness at the void zone along which the panel or multi-panel assembly is tearable.  Nordenia teaches that it is known in the art to provide a weakening line (17) extending through the first and second layers of an analogous multi-panel assembly (Figs. 1 and 3), which meets the recitation “at least one of the panels of the multi-panel assembly is comprised of two unconnected pieces with substantially abutting adjacent edges to define a line of weakness at the void zone along which the panel or multi-panel assembly is tearable.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the second ply of at least one of the panels of the multi-panel assembly of the Brauer bag with two unconnected pieces with substantially abutting adjacent edges to define a line of weakness at the void zone, as in Nordenia, in order to facilitate tearing of the panel or multi-panel assembly along the void zone.
Regarding claim 25, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard ad discussed above, meets the structure implied by the recitation “wherein the application of heat and pressure along the non-bonding zone prior to the second mode comprises an application of heat and pressure across the entire width of the first closure panel at the opening region.”
Regarding claim 26, using multiple plies comprising at least a first ply and a second ply, wherein the second ply is less stretchable than the first ply for each panel in the Brauer bag, as in Nordenia and discussed above, meets the recitation “wherein each panel of the multi-panel assembly comprises a plastic material.”
Regarding claim 27, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein a ply of a panel of the multi-panel assembly which is prevented from bonding or is not bondable to another panel of the multi-panel assembly under an application of heat and pressure have a non-heat-sealable relationship.”
Regarding claim 28, Brauer discloses at least one side (15) being of a gusset formation comprises at least one fold configured so as to allow the gusset formation to a) fold to a collapsed configuration wherein the front panel and back panel are brought towards each other to reduce the volume of the containment region (Fig. 6), and b) unfold from the collapsed configuration to move the front panel and back panel away from each other to increase the volume of the containment region (Fig. 4).
Regarding claim 29, providing an insulator (36) or an anti-thermal bonding coating treatment in the non-bonding zone of the Brauer bag, as in Shepard and discussed above, meets the recitation “wherein in the second mode following the application of heat and pressure along the non-bonding zone one half of each side being of a gusset formation is bonded to the first closure panel and the other half of the gusset formation is bonded to the front panel and an opposing surface of each side being of a gusset formation is bonded to itself.”

Response to Arguments
Applicant’s arguments filed 12/08/2022 have been fully considered but they are not persuasive.  Regarding applicant’s remark that Brauer does not disclose a closure element having a base at one face of the first closure panel because element (13’) is directly attached to element (12’) or element (13’) has a base (12’), but there is no feature in Brauer corresponding to the claimed first closure panel.  It is brought to applicant’s attention that Brauer discloses a first closure panel (strip-shaped carrier 12’) comprising a closure element (locking bar 13’) extending away from a surface of the first closure panel (Fig. 4).  Insofar as the claims fail to set forth the metes and bounds of a base of a closure element and a face of the first closure panel, the locking bar (13’) extending away from the surface of the strip-shaped carrier (12’) in Brauer meets the structure implied by the recitation “a closure element having a base at one face of the first closure panel”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734